Citation Nr: 0801068	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the right knee.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected right 
knee disorder.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected right 
knee disorder.

4.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected right 
knee disorder.

5.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service-connected right 
knee disorder.

6.  Entitlement to an effective date prior to May 20, 2002, 
for the award of service connection for chondromalacia of the 
right knee, evaluated as 10 percent disabling.

7.  Entitlement to an effective date prior to July 6, 2004, 
for the award of service connection for degenerative 
arthritis, right knee, evaluated as 10 percent disabling.

8.  Whether the February 1987 rating decision contained clear 
and unmistakable error (CUE) in not establishing service 
connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1980.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for chondromalacia of the right knee and 
entitlement to service connection for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the veteran's 
left knee chondromalacia patella is related to her service-
connected right knee disorder.  

2.  The medical evidence does not show a current left or 
right hip disorder.

3.  The appellant filed her initial claim for service 
connection for a right knee disorder in January 1987, which 
was denied in an unappealed February 1987 rating decision. 

4.  In July 1997 the appellant filed a claim to reopen the 
claim for service connection for a right knee disorder which 
was denied by the RO in June 1998.  The appellant did not 
appeal that decision, and it is final.

5.  The appellant's subsequent claim to reopen the previously 
denied claim for service connection for a right knee disorder 
was received no earlier than May 20, 2002.

6.  By rating action dated in February 1987, the RO denied 
service connection for a bilateral knee disability.  

7.  The veteran did not express disagreement with the 
February 1987 rating decision or a desire for appellate 
review, and that rating decision is final.

8.  The February 1987 decision was supported by the evidence 
of record at the time it was rendered.

9.  There is no undebatable error of fact or law in the 
February 1987 rating decision that would change the outcome 
regarding the claim for service connection for a bilateral 
knee disability.


CONCLUSIONS OF LAW

1.  Service connection for chondromalacia patella of the left 
knee is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a left or right hip disorder is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

3.  The criteria for an effective date earlier than May 20, 
2002, for the award of service connection for chondromalacia 
of the right knee have not been met.  38 U.S.C.A. § 1131, 
5110 (West. 2002); 38 C.F.R. §§ 3.303, 3.400 (2007).

4.  The criteria for an effective date of May 20, 2002, for 
the award of service connection for the arthritis of the 
right knee, have been met.  38 U.S.C.A. §§ 1131, 5110 (West. 
2002); 38 C.F.R. §§ 3.303, 3.400 (2007).

5.  There was no CUE in the February 1987 RO decision which 
denied service connection for a bilateral knee disorder.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Left knee claim

The veteran asserts that she is entitled to service 
connection for a left knee disorder as a result of her 
service-connected right knee problems.  The veteran is 
service-connected for chondromalacia and arthritis of the 
right knee.

The medical evidence confirms a current left knee diagnosis, 
described as patellafemoral syndrome in a December 2004 VA 
examination report and as chondromalacia patella in a May 
2004 private medical opinion.  

With regard to the etiology of the veteran's left knee 
disorder, a May 2004 medical opinion from R. A., Fambrough, 
M.D., stated that "because of her limping so much [due to 
her service-connected right knee disability] she has really 
aggravated her left knee as well."  He reiterated, "I think 
the contribution of the right side limping has caused her to 
have some increased symptoms on the left side as well."  A 
December 2004 VA examination report concluded that the 
diagnosed left knee problem, patellafemoral syndrome, had 
"no relationship to her right knee problem." 

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current left knee disorder is related to her service.  On the 
one hand, there is the negative opinion of the 2004 VA 
examiner.  On the other hand, there is the positive 2004 
statement from her treating orthopedist.  Thus, as the law 
requires, the Board grants the benefit of the doubt in favor 
of the appellant in this case and finds as fact that the 
veteran's chondromalacia of the left knee is related to her 
service-connected right knee disorder.  38 C.F.R. § 3.102.

In view of the above, the Board finds that the criteria for 
service connection for chondromalacia of the left knee are 
met.  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Right hip and left hip claims

The veteran asserts that she has an arthritic condition of 
the left and right hips and has stated that her service-
connected knee condition causes "a great deal of stress on 
the rest of my body."  

A December 2004 VA examination report noted that 
"[e]xamination of her hips was completely negative.  She had 
normal range of motion and no tenderness in either joint."  
December 2004 X-rays of the pelvis revealed no bony 
abnormality.  Without evidence showing that a disease or 
disability is present, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the appellant was not specifically 
asked to submit evidence and/or information in her possession 
to the AOJ, that criteria is also satisfied as a reasonable 
person could be expected to understand from the notice what 
was needed.  The September 2004 letter indicated that the 
veteran should send the AOJ any medical reports that she had 
and that it was her responsibility to make sure that VA 
received all requested records not held by a federal agency.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted written statements.  
The appellant was afforded a VA medical examination in 
December 2004.  Significantly, neither the appellant nor her 
attorney have identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the left and right hip claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Earlier effective date claims

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2007).  

The appellant claims earlier effective dates are warranted 
for her service-connected chondromalacia and arthritis of the 
right knee.  The veteran's initial claim for service 
connection for a right knee disability was denied in 1987.  
The claims folder contains a copy of a March 1987 letter 
which was sent to the appellant's latest address of record, 
notified her of the denial of her claim, and provided her 
with a copy of her appellate rights.  The claims folder also 
contains a copy of a June 1998 letter to the appellant which 
notified her of the June 1998 denial of her right knee claim 
and provided her with another copy of her appellate rights.

The appellant did not appeal the 1987 or 1998 denials of the 
claims for service connection for a right knee disorder; 
therefore, those decisions are final.  As a result, the 
effective date of entitlement to disability benefits for a 
right knee disorder is governed by 38 C.F.R. § 3.400(r), 
which provides that the effective date of a reopened claim is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.

Thus, with regard to the chondromalacia claim, the question 
in this case is whether the appellant filed a claim to reopen 
a claim for service connection for a right knee disorder 
subsequent to the last final, unappealed denial in June 1998 
and prior to the current effective date of May 20, 2002, the 
date of her informal claim to reopen.  The record reveals no 
correspondence of any kind from the appellant between June 
1998 and May 20, 2002.  

On May 20, 2002, the veteran requested that "my claim for 
right knee condition be reopened and considered for service 
connection."  As the appellant's informal claim was received 
by the RO on May 20, 2002, this is the earliest date from 
which the appellant's claim for service connection for 
chondromalacia of the right knee can be granted.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (r) (2007).  
Accordingly, her claim for an earlier effective date for 
service connection for chondromalacia of the right knee must 
be denied.  

With regard to the right knee arthritis claim, the current 
effective date for service connection that disorder is July 
6, 2004.  On that date, the RO received an informal claim 
wherein the veteran requested a higher rating for her right 
knee, stating that she had osteoarthritis in her right knee.

The Board finds that an earlier effective date of May 20, 
2002, is warranted for the grant of service connection for 
right knee arthritis.  The question in this case is whether 
the appellant filed a claim to reopen a claim for service 
connection for a right knee disorder subsequent to the last 
final, unappealed denial in June 1998 and prior to the 
current effective date of July 6, 2004, the date of the 
document that the AOJ interpreted as her informal claim for 
service connection for arthritis of the right knee.  

As noted above, the record reveals that on May 20, 2002, the 
veteran requested that "my claim for right knee condition be 
reopened and considered for service connection."  At that 
time, she also provided a copy of an October 1998 private 
magnetic resonance imaging of the knee which gave an 
impression of "degenerative changes."  A subsequent 
December 2004 VA examination report diagnosed degenerative 
joint disease of the right knee and noted that a July 2004 X-
ray of the right knee showed moderate degenerative changes.

The law requires that statements like the one filed by the 
veteran on May 20, 2002, are to be liberally construed.  See 
Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005).  
Thus, the Board construes her May 20, 2002, correspondence as 
a request not only for service connection for chondromalacia 
of the right knee, but also as a request for service 
connection for arthritis of the right knee.

An effective date earlier than May 20, 2002, for service 
connection for right knee arthritis is not warranted as the 
record contains no correspondence of any kind from the 
appellant between June 1998 and May 20, 2002.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection for right knee 
chondromalacia and arthritis.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA examination 
reports and treatment records.  The veteran submitted private 
treatment records, including an MRI showing arthritis from 
Northeast Orthopedic Clinic, P.C.  The appellant was afforded 
a VA medical examination on December 2004.  Significantly, 
neither the appellant nor her attorney has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Clear and unmistakable error claim

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

By rating action dated in February 1987, the RO denied the 
veteran's claim for service connection for a bilateral knee 
disorder.  It was noted in the decision that, while the 
veteran experienced knee problems in service, those problems 
existed prior to her entrance on active duty.  The veteran 
did not appeal that decision.

In a May 2002 written statement, the veteran raised the 
current CUE claim.  She asserted that all evidence needed to 
make a favorable decision with regard to the knee claim was 
in her service medical records but VA chose to disregard the 
medical evidence.  She also contended that VA should have 
considered aggravation based on their own assumption of prior 
existence.

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time of the February 1987 rating 
action was such that the only possible conclusion was that 
service connection was warranted for a bilateral knee 
disorder.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Such a conclusion cannot be made in this 
case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court 
described the high burden of proof required for a showing of 
clear and unmistakable error by reiterating the definition it 
has provided for clear and unmistakable error in relevant 
case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. 
§ 3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id. at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. 
§ 3.105(a), the Court held in Russell 
that a "clear and unmistakable error" 
must be the sort of error which, had it 
not been made, would have manifestly 
changed the outcome at the time it was 
made.  Id.  "It must always be 
remembered that [clear and unmistakable 
error] is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Errors that are "clear 
and unmistakable" are undebatable; that 
is, reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  Id.  A 
determination that there was a "clear 
and unmistakable error" must be based on 
the record and the law that existed at 
the time of the prior decision of the 
agency of original jurisdiction or BVA, 
and subsequently developed evidence is 
not applicable.  Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Essentially, the veteran argues that the failure to grant 
service connection for a bilateral knee disorder constituted 
CUE.  To the extent the veteran argues that the evidence of 
record in February 1987 was sufficient to support a grant of 
service connection for a bilateral knee disorder, a mere 
disagreement with how the RO evaluated the facts before it in 
the prior decision does not constitute a valid claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).  In essence, this argument amounts to a 
reweighing of the evidence.  In this regard, while the 
service medical records of record at the time of the February 
1987 decision noted complaints of knee pain and the veteran's 
report of right knee problems prior to service, the 1980 
service separation examination was showed no positive 
findings with regard to the knees and there were no post-
service medical records referable to the knees.

In summary, while the Board sympathizes with the veteran's 
contentions, it is constrained to find that the February 1987 
rating decision was not the product of CUE.

In this case, VCAA notice is not required because the issue 
presented involves a claim for review of a prior final 
regional office decision on the basis of CUE.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).


ORDER

The claim for service connection for chondromalacia of the 
left knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claims for service connection for left and right hip 
disorders are denied.

The claim for an effective date earlier than May 20, 2002, 
for the award of service connection for chondromalacia of the 
right knee, is denied.

An effective date of May 20, 2002, but no earlier, is granted 
for the award of service connection for the arthritis of the 
right knee.

The claim that the February 1987 RO decision contained CUE 
for failing to grant service connection for a bilateral knee 
disorder is denied.


REMAND

With regard to the claim for a higher initial rating for the 
right knee, further development is necessary.  First, the 
veteran's attorney has repeatedly stated that the veteran is 
receiving ongoing treatment from R. A. Fambrough, M.D.  See 
May 2005 and June 2006 written statements from Darla J. 
Lilley, Esq.  While the record contains several documents 
prepared by Dr. Fambrough, including medical opinion 
statements, it does not contain a copy of the Dr. Fambrough's 
treatment records.  Second, another examination of the right 
knee is warranted.  Since the most recent VA examination in 
December 2004, VA outpatient treatment records show that the 
veteran has frequently complained of increased pain and 
stiffness, and her pain medications have increased.  

With regard to the low back claim, further development is 
also necessary.  The record contains a September 2004 medical 
nexus opinion from B. W. Bagwell, D.C., which supports the 
veteran's claim.  Two attempts to get Dr. Bagwell's records 
were unsuccessful, perhaps because the letters were sent to 
an incomplete address:  the letters were missing the "A" 
after the street number in Dr. Bagwell's letterhead and 
included "SW", which is not in the letterhead.  Another 
attempt to develop Dr. Bagwell's records should be made.  

In addition, another VA examination, with medical opinion, is 
necessary.  The December 2004 VA examination contained a 
negative medical nexus opinion with regard to the low back; 
however, no rationale was provided for that opinion.  In 
addition, the recent VA medical records indicate that the 
veteran has disc bulges.  See June 2007 VA outpatient 
treatment record.  However, the December 2004 VA examination 
report noted that X-rays of the lumbosacral spine showed no 
bony abnormalities.  

As these issues are being remanded, any additional pertinent 
VA treatment records developed while the case is on Remand 
should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
copies of all treatment records from:

a.  Dr. Buford W. Bagwell, 
Chiropractic Physician, 808 A Turner 
St., Huntsville, AL  35801; and 

b.  Ray A. Fambrough, M.D., The 
Orthopaedic Center, 927 Franklin 
St., Huntsville, AL  35801.

2.  Associate any pertinent VA treatment 
records with the claims folder, 
particularly treatment records from the 
Decatur/Madison Clinic, developed since 
June 2007.

3.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
chondromalacia of the right knee.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  

4.  Schedule the veteran to undergo 
comprehensive VA examination(s) to 
determine the nature, severity, and 
etiology of any disability of the low 
back.  The examiner must have an 
opportunity to review the veteran's claims 
file.  After reviewing the available 
medical records and examining the veteran, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
disability of the low back is related to 
service or service-connected disability, 
including the service-connected right knee 
disorder.  A complete rationale for any 
opinion expressed should be included in 
the evaluation report, to include upon 
what medical principles the opinion is 
based and citation to the evidence of 
record upon which the opinion is based.  

5.  Then, readjudicate the right knee and 
low back claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and her attorney should be issued 
a Supplemental Statement of the Case 
(SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


